AMENDMENT AGREEMENT

THIS AGREEMENT made as of the 30th day of November, 2006.

AMONG:

CHRISTIANE ERNE, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates,
Switzerland

(“Erne”)

AND:

JEAN-CHRISTOPHE HADORN, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates,
Switzerland

(“Hadorn”)

AND:

CLAUDIA REY, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates, Switzerland

(“Rey”)

AND:

SES SOLAR INC., a Nevada corporation with an executive office at Route de
Saint-Julien 129 CH-1228 Plan-les-Ouates, Switzerland

(“SES”)

AND:

CLARK WILSON LLP, of 800 – 885 West Georgia Street, Vancouver, BC V6C 3H1

(the “Escrow Agent”)

WHEREAS:

A.                         Erne, Hadorn and Rey (collectively, the
“Shareholders”) in addition to SES and the Escrow Agent entered into a Credit
Line Escrow Agreement dated September 1, 2006 (the “Escrow Agreement”), whereby
the Escrow Agent agreed to accept, hold and deliver 24,143,410 shares of common
stock of SES (the “Shares”) in connection with the closing of the

 

CW902021.1

 


--------------------------------------------------------------------------------



- 2 -

 

Share Exchange Agreement dated August 31, 2006, among the Shareholders, SES and
Société D’energie Solaire S.A., a Swiss company;

B.                          Pursuant to the terms of the Escrow Agreement, the
Escrow Agent was required to, among other things, hold the Shares in escrow and
to:

 

(i)

deliver the Shares into a subsequent escrow in accordance with the terms of the
Long Term Escrow Agreement dated September 1, 2006, among the Shareholders, SES
and the Escrow Agreement if SES closes a financing of at least CHF12,000,000 on
or prior to October 31, 2006 (the “Financing”), or

 

(ii)

deliver the Shares to SES for immediate cancellation if SES does not close the
Financing on or prior to October 31, 2006;

C.                          The parties to the Escrow Agreement entered into an
Amendment Agreement dated October 27, 2006, whereby the parties agreed to extend
the closing date of the Financing from October 31, 2006 to November 30, 2006;
and

D.                         The parties to the Escrow Agreement, as amended, wish
to enter into this Agreement to amend the terms of the Escrow Agreement, as
amended, and extend the date by which SES must close the Financing from November
30, 2006 to November 30, 2007.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $10.00 paid by each of the
Shareholders to SES and the Escrow Agent, the receipt of which is hereby
acknowledged, the parties hereto agree each with the other as follows:

1.

AMENDMENT TO SECTION 3.2

1.1                        Section 3.2 of the Escrow Agreement, as amended, is
hereby amended by deleting Section 3.2 in its entirety and by substituting the
following:

“3.2                      The Escrow Agent will hold the Shares and the PAs in
escrow and will, unless prohibited by an order of a court of competent
jurisdiction:

 

(a)

deliver (i) the Shares into a subsequent escrow in accordance with the terms of
the Long Term Escrow Agreement dated September 1, 2006, among the Shareholders,
SES and the Escrow Agent and (ii) the PAs to each of the Shareholders, if SES
closes a financing of at least CHF12,000,000 on or prior to November 30, 2007
(the “Financing”); or

 

(b)

deliver the Shares and the PAs to SES for immediate cancellation if SES does not
close the Financing on or prior to November 30, 2007.”

 

CW902021.1

 


--------------------------------------------------------------------------------



- 3 -

 

 

2.

GENERAL

2.1                        The Escrow Agreement, as amended, and this Agreement
will be read and construed as one agreement.

2.2                        The Escrow Agreement, as amended and modified hereby,
will remain in full force and effect.

2.3                        Except as herein otherwise provided, no subsequent
alteration, amendment, change, or addition to this Agreement will be binding
upon the parties hereto unless reduced to writing and signed by the parties.

2.4                        All undefined terms used herein shall have their
respective meanings as set out in the Escrow Agreement, as amended.

2.5                        This Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators
and successors.

2.6                        The parties will execute and deliver all such further
documents, do or cause to be done all such further acts and things, and give all
such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

2.7                        This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware.

2.8                        Any notice required or permitted to be given under
this Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

 

(a)

If to the Shareholders:

c/o Société d’Energie Solaire S.A.

Route de Saint-Julien 129

CH-1228 Plan-les-Ouates

Switzerland

 

Attention:

Jean-Christophe Hadorn

 

Telephone:

+41 22 884 14 84

 

 

Facsimile:

+41 22 884 14 80

 

 

 

CW902021.1

 


--------------------------------------------------------------------------------



- 4 -

 

 

With a copy (which will not constitute notice) to:

 

Etude d’avocats Poggia & Rudermann

Rue de Beaumont 11

1206 Geneve

Suisse

 

Attention:

Me Mauro Poggia

 

Telephone:

+41 22 703 58 58

 

 

Facsimile:

+41 22 703 58 57

 

 

(b)

If to SES:

Route de Saint-Julien 129

CH-1228 Plan-les-Ouates

Switzerland

 

Attention:

Jean-Christophe Hadorn

 

Facsimile:

+41 22 884 14 80

 

 

(c)

If to the Escrow Agent:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

 

Attention:

Cam McTavish

 

 

Fax:

(604) 687-6314

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

2.9

Time is of the essence of this Agreement.

2.10                      It is understood and agreed by the parties to this
Agreement that the only duties and obligations of the Escrow Agent are those
specifically stated in the Escrow Agreement, as amended and modified hereby, and
no other.

 

CW902021.1

 


--------------------------------------------------------------------------------



- 5 -

 

 

2.11                      This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first written above.

SES SOLAR INC.

 

 

Per:

/s/ Jean-Christophe Hadorn                  

 

Name: Jean-Christophe Hadorn

 

 

Title:

Chief Executive Officer

 

 

EXECUTED by CHRISTIANE ERNE in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Christiane Erne                                          
CHRISTIANE ERNE

 

 

EXECUTED by JEAN-CHRISTOPHE HADORN in the presence of:

/s/ Sandrine Crisafulli                                    
Signature
Sandrine Crisafulli                                          
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jean-Christophe Hadorn                            
JEAN-CHRISTOPHE HADORN

 

 

CW902021.1

 


--------------------------------------------------------------------------------



- 6 -

 

 

 

EXECUTED by CLAUDIA REY in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Claudia Rey                                                 
CLAUDIA REY

 

CLARK WILSON LLP

 

 

Per:

/s/ Virgil Hlus                                      

 

Partner

 

 

 

 

CW902021.1

 

 

 